Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL DRYJA on 5/26/2022.

The application has been amended as follows: 

	In the claims:
1. (currently amended) A radio base station comprising: 
	a central node, which at least implements functions of a Packet Data Convergence Protocol (PDCP) layer, and 
	a distributed node, which at least implements functions of a Radio Link Control (RLC) layer; 
	wherein the distributed node transmits flow control information for performing flow control for each of a plurality of groups of a plurality of user terminals sharing a same buffer, to the central node, the flow control information including, for each group, first information about an allowable data amount for the group, and second information related to the group, the second information including at least a plurality of identifiers of the plurality of user terminals belonging to the group,[[; and]] 
	the central node performs the flow control of data to be transmitted to bearers respectively assigned to the plurality of user terminals belonging to each group, based on the flow control information, and	the central node determines whether there is a change in grouping of the user terminals based on the second information, and performs the flow control based on the change.

2. (cancelled)

3. (currently amended) The radio base station according to claim 1, wherein:
	in a case when stopping transmission of the data to the bearers respectively assigned to the plurality of user terminals belonging to each group, the distributed node sets a predetermined value for the allowable data amount[[;]], and 
	the central node stops the transmission of the data to the bearers respectively assigned to the plurality of user terminals belonging to each group in which the predetermined value is set for the allowable data amount.

4. (previously presented) The radio base station according to claim 1, wherein the distributed node determines the allowable data amount based on information related to a buffer which the plurality of user terminals share.

5. (previously presented) The radio base station according to claim 1, wherein the distributed node calculates a buffer size for each group or a data rate for each group, as the allowable data amount.

6. (previously presented) The radio base station according to claim 4, wherein the distributed node divides the plurality of user terminals sharing the buffer into the plurality of groups, based on types of the user terminals, and generates the flow control information for each group.

7. (original) The radio base station according to claim 1, wherein the distributed node transmits the flow control information to the central node installed in another radio base station.

8. (currently amended) A radio communication system comprising: 
	a plurality of user terminals; and 
	a radio base station, which provides radio connections to the plurality of user terminals; 
	wherein the radio base station comprises: 
		a central node, which at least implements functions of a Packet Data Convergence Protocol (PDCP) layer; and 
		a distributed node, which at least implements functions of a Radio Link Control (RLC) layer[[;]], 
	,[[; and]] 
	, and	the central node determines whether there is a change in grouping of the user terminals based on the second information, and performs the flow control based on the change.

9. (currently amended) A flow control method in a radio communication system comprising a central node, which at least implements functions of a Packet Data Convergence Protocol (PDCP) layer, and a distributed node, which at least implements functions of a Radio Link Control (RLC) layer, the method comprising steps of: 
	transmitting, by the distributed node, flow control information for performing flow control for each of a plurality of groups of a plurality of user terminals sharing a same buffer, to the central node, the flow control information including, for each group, first information about an allowable data amount for the group, and second information related to the group, the second information including at least a plurality of identifiers of the plurality of user terminals belonging to the group; [[and]] 
	performing, by the central node, the flow control of data to be transmitted to bearers respectively assigned to the plurality of user terminals belonging to each group, based on the flow control information,	wherein the central node determines whether there is a change in grouping of the user terminals based on the second information, and performs the flow control based on the change.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-9 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 3-9,  a radio base station/system/method comprising: 
	a central node, which at least implements functions of a Packet Data Convergence Protocol (PDCP) layer, and 
	a distributed node, which at least implements functions of a Radio Link Control (RLC) layer; 
	wherein the distributed node transmits flow control information for performing flow control for each of a plurality of groups of a plurality of user terminals sharing a same buffer, to the central node, the flow control information including, for each group, first information about an allowable data amount for the group, and second information related to the group, the second information including at least a plurality of identifiers of the plurality of user terminals belonging to the group,
	the central node performs the flow control of data to be transmitted to bearers respectively assigned to the plurality of user terminals belonging to each group, based on the flow control information, and	the central node determines whether there is a change in grouping of the user terminals based on the second information, and performs the flow control based on the change…in combination of other limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461